On Petition for Rehearing the Court deems it advisable to elaborate on the provisions of Section 4968, Revised General Statutes of 1920, Section 7055, Compiled General Laws of 1927, providing for the appointment of a physician to make a physical examination of the injured party in personal injury cases when requested by the defendant to do so.
It appears that at the trial of this case a physician was appointed to make an examination of the plaintiff as authorized by the statute but that his testimony was rejected because it was predicated in part on a blood test made by a competent technician under the physician's direction though it was made without objection by the plaintiff and was known to her physician.
In the main opinion filed September 12, 1935, and in State, exrel. Carter, v. Call, 64 Fla. 144, 59 So. 789, the scope and purpose of Chapter 4968, Revised General Statutes of 1920, were discussed in part. In these cases we held that the power of the Court to appoint a physician to make the examination was discretionary, that the act must be construed with due regard to the rights of the parties, and that its application must not be extended beyond its terms. We also held in effect that if the person injured refused to submit to the examination the trial court would *Page 868 
not be held in error for continuing the cause until it was made.
When it becomes necessary or advisable to make the examination if the scope of it is such that the physician appointed for that purpose can make it he may proceed to do so under the order of the court, but if he finds that it requires a microscopic or bacteriological examination of the blood, urine, kidneys, heart, lungs, viscera, or other organs or elements of the body that he is not prepared to make he may under the order of the court have such examination or analysis made by competent technician, pathologist, toxicologist, or other physician. To effectuate the best results possible from the examination he may send such samples, elements, or specimen from the body of the plaintiff to adequately equipped laboratories in or out of the state for this purpose. When properly made the results of such examination or analysis shall be admissible at the trial as evidence in the cause.
The act was designed to ascertain the nature and extent of the injury for which damages are sought and thereby aid the court and the jury in arriving at such compensation therefor as should reasonably be awarded. It was, in other words, purposed as an aid in the administration of justice and its use should be limited to that purpose.
In State, ex rel. Carter, v. Call, supra, we said that the right exercised under Section 4968, Revised General Statutes of 1920, was unknown to the Common Law and should not be extended beyond the terms of the statute but it now appears that the decided weight of numerical authority is to the effect that courts have inherent power to order a physical examination of the plaintiff in personal injury cases by a competent physician or surgeon when such an examination is necessary to ascertain the nature, extent, or permanency *Page 869 
of the injuries complained of. Especially is this true in the case of latent injuries the extent of which can be correctly ascertained only through an examination. Louisville  N.R. Co. v. Koonce, 4 Higgins (Tenn.) 1; Larson v. Salt Lake City, 34 Utah 318, 97 P. 483; 14 R.C.L., 696; 18 C.J. 1111; note 51 A.L.R. 184.
The theory buttressing these adjudications is that the court and jury have the right to know the truth of the controversy and to arrive at it they should have the best evidence available. To this end the door should be thrown open for the admission of any competent evidence that will shed light on the nature and extent of the injury for which compensation is sought.
Because of the rule against hearsay the report of a chemist, bacteriologist, or laboratory technician as to the result of an examination made by him under the statute is not competent evidence in a case of this kind but the chemist or bacteriologist who made the examination or the analysis, if shown to be competent to speak as an expert, may testify as to what it showed. In fact, the rule is general that where such a witness is shown to have sufficient knowledge whether gained from books, experiments, experience, or other reliable sources so that his opinion would be of value his evidence may be admitted.
The trial court is vested with discretion in determining when such knowledge is exhibited. It is not necessary that the witness be a toxicologist, pathologist, or chemist in the technical use of those terms. The test is whether or not his experience or training has been such that his evidence would shed light on the question at issue. The doctor appointed by the court cannot testify as to the nature and extent of an injury based solely on the report of an examination made to him by the technician or pathologist. The *Page 870 
technician or pathologist must first testify as to the result of the examination made and this may be a predicate for the doctor's opinion or examination. Sovereign Camp W.O.W. v. McDaniel,251 Ky. 212, 64 S.W.2d 581; Hess v. Lake Shore  M.S.R. Co., 7 Pa. Co. Ct. 565; Isenhour v. State, 157 Ind., 517, 62 N.E. 40; Thaggard v. Vafes, 218 Ala. 609, 119 So. 647.
Judgment of reversal confirmed on rehearing.
ELLIS, P.J., and BUFORD, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.